(Slip Opinion)            Cite as: 595 U. S. ____ (2022)                                 1

                                      Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order that
       corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                      _________________

                             Nos. 21A244 and 21A247
                                      _________________


    NATIONAL FEDERATION OF INDEPENDENT
          BUSINESS, ET AL., APPLICANTS
21A244                 v.
 DEPARTMENT OF LABOR, OCCUPATIONAL SAFETY
       AND HEALTH ADMINISTRATION, ET AL.

            OHIO, ET AL., APPLICANTS
21A247                  v.
 DEPARTMENT OF LABOR, OCCUPATIONAL SAFETY
       AND HEALTH ADMINISTRATION, ET AL.
                       ON APPLICATIONS FOR STAYS
                                  [January 13, 2022]

  PER CURIAM.
  The Secretary of Labor, acting through the Occupational
Safety and Health Administration, recently enacted a vac-
cine mandate for much of the Nation’s work force. The
mandate, which employers must enforce, applies to roughly
84 million workers, covering virtually all employers with at
least 100 employees. It requires that covered workers re-
ceive a COVID–19 vaccine, and it pre-empts contrary state
laws. The only exception is for workers who obtain a medi-
cal test each week at their own expense and on their own
time, and also wear a mask each workday. OSHA has never
before imposed such a mandate. Nor has Congress. Indeed,
although Congress has enacted significant legislation ad-
dressing the COVID–19 pandemic, it has declined to enact
2   NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                        OSHA
                      Per Curiam

any measure similar to what OSHA has promulgated here.
  Many States, businesses, and nonprofit organizations
challenged OSHA’s rule in Courts of Appeals across the
country. The Fifth Circuit initially entered a stay. But
when the cases were consolidated before the Sixth Circuit,
that court lifted the stay and allowed OSHA’s rule to take
effect. Applicants now seek emergency relief from this
Court, arguing that OSHA’s mandate exceeds its statutory
authority and is otherwise unlawful. Agreeing that appli-
cants are likely to prevail, we grant their applications and
stay the rule.
                              I
                              A
   Congress enacted the Occupational Safety and Health
Act in 1970. 84 Stat. 1590, 29 U. S. C. §651 et seq. The Act
created the Occupational Safety and Health Administra-
tion (OSHA), which is part of the Department of Labor and
under the supervision of its Secretary. As its name sug-
gests, OSHA is tasked with ensuring occupational safety—
that is, “safe and healthful working conditions.” §651(b). It
does so by enforcing occupational safety and health stand-
ards promulgated by the Secretary. §655(b). Such stand-
ards must be “reasonably necessary or appropriate to pro-
vide safe or healthful employment.” §652(8) (emphasis
added). They must also be developed using a rigorous pro-
cess that includes notice, comment, and an opportunity for
a public hearing. §655(b).
   The Act contains an exception to those ordinary notice-
and-comment procedures for “emergency temporary stand-
ards.” §655(c)(1). Such standards may “take immediate ef-
fect upon publication in the Federal Register.” Ibid. They
are permissible, however, only in the narrowest of circum-
stances: the Secretary must show (1) “that employees are
exposed to grave danger from exposure to substances or
agents determined to be toxic or physically harmful or from
                  Cite as: 595 U. S. ____ (2022)            3

                           Per Curiam

new hazards,” and (2) that the “emergency standard is nec-
essary to protect employees from such danger.” Ibid. Prior
to the emergence of COVID–19, the Secretary had used this
power just nine times before (and never to issue a rule as
broad as this one). Of those nine emergency rules, six were
challenged in court, and only one of those was upheld in full.
See BST Holdings, L.L.C. v. Occupational Safety and
Health Admin., 17 F. 4th 604, 609 (CA5 2021).
                             B
   On September 9, 2021, President Biden announced “a
new plan to require more Americans to be vaccinated.” Re-
marks on the COVID–19 Response and National Vaccina-
tion Efforts, 2021 Daily Comp. of Pres. Doc. 775, p. 2. As
part of that plan, the President said that the Department
of Labor would issue an emergency rule requiring all em-
ployers with at least 100 employees “to ensure their work-
forces are fully vaccinated or show a negative test at least
once a week.” Ibid. The purpose of the rule was to increase
vaccination rates at “businesses all across America.” Ibid.
In tandem with other planned regulations, the administra-
tion’s goal was to impose “vaccine requirements” on “about
100 million Americans, two-thirds of all workers.” Id., at 3.
   After a 2-month delay, the Secretary of Labor issued the
promised emergency standard. 86 Fed. Reg. 61402 (2021).
Consistent with President Biden’s announcement, the rule
applies to all who work for employers with 100 or more em-
ployees. There are narrow exemptions for employees who
work remotely “100 percent of the time” or who “work
exclusively outdoors,” but those exemptions are largely il-
lusory. Id., at 61460. The Secretary has estimated, for ex-
ample, that only nine percent of landscapers and
groundskeepers qualify as working exclusively outside. Id.,
at 61461. The regulation otherwise operates as a blunt in-
strument. It draws no distinctions based on industry or
risk of exposure to COVID–19. Thus, most lifeguards and
4   NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                        OSHA
                      Per Curiam

linemen face the same regulations as do medics and meat-
packers. OSHA estimates that 84.2 million employees are
subject to its mandate. Id., at 61467.
   Covered employers must “develop, implement, and en-
force a mandatory COVID–19 vaccination policy.” Id., at
61402. The employer must verify the vaccination status of
each employee and maintain proof of it. Id., at 61552. The
mandate does contain an “exception” for employers that re-
quire unvaccinated workers to “undergo [weekly] COVID–
19 testing and wear a face covering at work in lieu of vac-
cination.” Id., at 61402. But employers are not required to
offer this option, and the emergency regulation purports to
pre-empt state laws to the contrary. Id., at 61437. Unvac-
cinated employees who do not comply with OSHA’s rule
must be “removed from the workplace.” Id., at 61532. And
employers who commit violations face hefty fines: up to
$13,653 for a standard violation, and up to $136,532 for a
willful one. 29 CFR §1903.15(d) (2021).
                             C
  OSHA published its vaccine mandate on November 5,
2021. Scores of parties—including States, businesses,
trade groups, and nonprofit organizations—filed petitions
for review, with at least one petition arriving in each re-
gional Court of Appeals. The cases were consolidated in the
Sixth Circuit, which was selected at random pursuant to 28
U. S. C. §2112(a).
  Prior to consolidation, however, the Fifth Circuit stayed
OSHA’s rule pending further judicial review. BST Hold-
ings, 17 F. 4th 604. It held that the mandate likely ex-
ceeded OSHA’s statutory authority, raised separation-of-
powers concerns in the absence of a clear delegation from
Congress, and was not properly tailored to the risks facing
different types of workers and workplaces.
  When the consolidated cases arrived at the Sixth Circuit,
two things happened. First, many of the petitioners—
                  Cite as: 595 U. S. ____ (2022)            5

                           Per Curiam

nearly 60 in all—requested initial hearing en banc. Second,
OSHA asked the Court of Appeals to vacate the Fifth Cir-
cuit’s existing stay. The Sixth Circuit denied the request
for initial hearing en banc by an evenly divided 8-to-8 vote.
In re MCP No. 165, 20 F. 4th 264 (2021). Chief Judge Sut-
ton dissented, joined by seven of his colleagues. He rea-
soned that the Secretary’s “broad assertions of administra-
tive power demand unmistakable legislative support,”
which he found lacking. Id., at 268. A three-judge panel
then dissolved the Fifth Circuit’s stay, holding that OSHA’s
mandate was likely consistent with the agency’s statutory
and constitutional authority. See In re MCP No. 165, 2021
WL 5989357, ___ F. 4th ___ (CA6 2021). Judge Larsen dis-
sented.
   Various parties then filed applications in this Court re-
questing that we stay OSHA’s emergency standard. We
consolidated two of those applications—one from the Na-
tional Federation of Independent Business, and one from a
coalition of States—and heard expedited argument on Jan-
uary 7, 2022.
                            II
  The Sixth Circuit concluded that a stay of the rule was
not justified. We disagree.
                              A
  Applicants are likely to succeed on the merits of their
claim that the Secretary lacked authority to impose the
mandate. Administrative agencies are creatures of statute.
They accordingly possess only the authority that Congress
has provided. The Secretary has ordered 84 million Amer-
icans to either obtain a COVID–19 vaccine or undergo
weekly medical testing at their own expense. This is no
“everyday exercise of federal power.” In re MCP No. 165,
20 F. 4th, at 272 (Sutton, C. J., dissenting). It is instead a
significant encroachment into the lives—and health—of a
6   NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                        OSHA
                      Per Curiam

vast number of employees. “We expect Congress to speak
clearly when authorizing an agency to exercise powers of
vast economic and political significance.” Alabama Assn. of
Realtors v. Department of Health and Human Servs., 594
U. S. ___, ___ (2021) (per curiam) (slip op., at 6) (internal
quotation marks omitted). There can be little doubt that
OSHA’s mandate qualifies as an exercise of such authority.
   The question, then, is whether the Act plainly authorizes
the Secretary’s mandate. It does not. The Act empowers
the Secretary to set workplace safety standards, not broad
public health measures. See 29 U. S. C. §655(b) (directing
the Secretary to set “occupational safety and health stand-
ards” (emphasis added)); §655(c)(1) (authorizing the Secre-
tary to impose emergency temporary standards necessary
to protect “employees” from grave danger in the workplace).
Confirming the point, the Act’s provisions typically speak
to hazards that employees face at work. See, e.g., §§651,
653, 657. And no provision of the Act addresses public
health more generally, which falls outside of OSHA’s sphere
of expertise.
   The dissent protests that we are imposing “a limit found
no place in the governing statute.” Post, at 7 (joint opinion
of BREYER, SOTOMAYOR, and KAGAN, JJ.). Not so. It is the
text of the agency’s Organic Act that repeatedly makes clear
that OSHA is charged with regulating “occupational” haz-
ards and the safety and health of “employees.” See, e.g., 29
U. S. C. §§652(8), 654(a)(2), 655(b)–(c).
   The Solicitor General does not dispute that OSHA is lim-
ited to regulating “work-related dangers.” Response Brief
for OSHA in No. 21A244 etc., p. 45 (OSHA Response). She
instead argues that the risk of contracting COVID–19 qual-
ifies as such a danger. We cannot agree. Although COVID–
19 is a risk that occurs in many workplaces, it is not an oc-
cupational hazard in most. COVID–19 can and does spread
at home, in schools, during sporting events, and everywhere
else that people gather. That kind of universal risk is no
                  Cite as: 595 U. S. ____ (2022)            7

                           Per Curiam

different from the day-to-day dangers that all face from
crime, air pollution, or any number of communicable dis-
eases. Permitting OSHA to regulate the hazards of daily
life—simply because most Americans have jobs and face
those same risks while on the clock—would significantly ex-
pand OSHA’s regulatory authority without clear congres-
sional authorization.
   The dissent contends that OSHA’s mandate is compara-
ble to a fire or sanitation regulation imposed by the agency.
See post, at 7–9. But a vaccine mandate is strikingly unlike
the workplace regulations that OSHA has typically im-
posed. A vaccination, after all, “cannot be undone at the
end of the workday.” In re MCP No. 165, 20 F. 4th, at 274
(Sutton, C. J., dissenting). Contrary to the dissent’s conten-
tion, imposing a vaccine mandate on 84 million Americans
in response to a worldwide pandemic is simply not “part of
what the agency was built for.” Post, at 10.
   That is not to say OSHA lacks authority to regulate occu-
pation-specific risks related to COVID–19. Where the virus
poses a special danger because of the particular features of
an employee’s job or workplace, targeted regulations are
plainly permissible. We do not doubt, for example, that
OSHA could regulate researchers who work with the
COVID–19 virus. So too could OSHA regulate risks associ-
ated with working in particularly crowded or cramped en-
vironments. But the danger present in such workplaces dif-
fers in both degree and kind from the everyday risk of
contracting COVID–19 that all face. OSHA’s indiscrimi-
nate approach fails to account for this crucial distinction—
between occupational risk and risk more generally—and ac-
cordingly the mandate takes on the character of a general
public health measure, rather than an “occupational safety
or health standard.” 29 U. S. C. §655(b) (emphasis added).
   In looking for legislative support for the vaccine mandate,
the dissent turns to the American Rescue Plan Act of 2021,
Pub. L. 117–2, 135 Stat. 4. See post, at 8. That legislation,
8   NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                        OSHA
                      Per Curiam

signed into law on March 11, 2021, of course said nothing
about OSHA’s vaccine mandate, which was not announced
until six months later. In fact, the most noteworthy action
concerning the vaccine mandate by either House of Con-
gress has been a majority vote of the Senate disapproving
the regulation on December 8, 2021. S. J. Res. 29, 117th
Cong., 1st Sess. (2021).
   It is telling that OSHA, in its half century of existence,
has never before adopted a broad public health regulation
of this kind—addressing a threat that is untethered, in any
causal sense, from the workplace. This “lack of historical
precedent,” coupled with the breadth of authority that the
Secretary now claims, is a “telling indication” that the man-
date extends beyond the agency’s legitimate reach. Free
Enterprise Fund v. Public Company Accounting Oversight
Bd., 561 U. S. 477, 505 (2010) (internal quotation marks
omitted).*
                               B
   The equities do not justify withholding interim relief. We
are told by the States and the employers that OSHA’s man-
date will force them to incur billions of dollars in unrecov-
erable compliance costs and will cause hundreds of thou-
sands of employees to leave their jobs. See Application in
No. 21A244, pp. 25–32; Application in No. 21A247, pp. 32–
33; see also 86 Fed. Reg. 61475. For its part, the Federal
Government says that the mandate will save over 6,500
lives and prevent hundreds of thousands of hospitaliza-
tions. OSHA Response 83; see also 86 Fed. Reg. 61408.
   It is not our role to weigh such tradeoffs. In our system
of government, that is the responsibility of those chosen by

——————
  * The dissent says that we do “not contest,” post, at 6, that the mandate
was otherwise proper under the requirements for an emergency tempo-
rary standard, see 29 U. S. C. §655(c)(1). To be clear, we express no view
on issues not addressed in this opinion.
                   Cite as: 595 U. S. ____ (2022)                  9

                            Per Curiam

the people through democratic processes. Although Con-
gress has indisputably given OSHA the power to regulate
occupational dangers, it has not given that agency the
power to regulate public health more broadly. Requiring
the vaccination of 84 million Americans, selected simply be-
cause they work for employers with more than 100 employ-
ees, certainly falls in the latter category.
                         *     *     *
   The applications for stays presented to JUSTICE
KAVANAUGH and by him referred to the Court are granted.
   OSHA’s COVID–19 Vaccination and Testing; Emergency
Temporary Standard, 86 Fed. Reg. 61402, is stayed pending
disposition of the applicants’ petitions for review in the
United States Court of Appeals for the Sixth Circuit and
disposition of the applicants’ petitions for writs of certiorari,
if such writs are timely sought. Should the petitions for
writs of certiorari be denied, this order shall terminate au-
tomatically. In the event the petitions for writs of certiorari
are granted, the order shall terminate upon the sending
down of the judgment of this Court.

                                                    It is so ordered.
                 Cite as: 595 U. S. ____ (2022)           1

                   GORSUCH, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                   Nos. 21A244 and 21A247
                         _________________


    NATIONAL FEDERATION OF INDEPENDENT
          BUSINESS, ET AL., APPLICANTS
21A244                 v.
 DEPARTMENT OF LABOR, OCCUPATIONAL SAFETY
       AND HEALTH ADMINISTRATION, ET AL.

            OHIO, ET AL., APPLICANTS
21A247                  v.
 DEPARTMENT OF LABOR, OCCUPATIONAL SAFETY
       AND HEALTH ADMINISTRATION, ET AL.
               ON APPLICATIONS FOR STAYS
                      [January 13, 2022]

   JUSTICE GORSUCH, with whom JUSTICE THOMAS and
JUSTICE ALITO join, concurring.
   The central question we face today is: Who decides? No
one doubts that the COVID–19 pandemic has posed chal-
lenges for every American. Or that our state, local, and na-
tional governments all have roles to play in combating the
disease. The only question is whether an administrative
agency in Washington, one charged with overseeing work-
place safety, may mandate the vaccination or regular test-
ing of 84 million people. Or whether, as 27 States before us
submit, that work belongs to state and local governments
across the country and the people’s elected representatives
in Congress. This Court is not a public health authority.
But it is charged with resolving disputes about which au-
thorities possess the power to make the laws that govern us
under the Constitution and the laws of the land.
2   NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                         OSHA
                  GORSUCH, J., concurring

                                 *
   I start with this Court’s precedents. There is no question
that state and local authorities possess considerable power
to regulate public health. They enjoy the “general power of
governing,” including all sovereign powers envisioned by
the Constitution and not specifically vested in the federal
government. National Federation of Independent Business
v. Sebelius, 567 U. S. 519, 536 (2012) (opinion of ROBERTS,
C. J.); U. S. Const., Amdt. 10. And in fact, States have pur-
sued a variety of measures in response to the current pan-
demic. E.g., Cal. Dept. of Public Health, All Facilities Let-
ter 21–28.1 (Dec. 27, 2021); see also N. Y. Pub. Health Law
Ann. § 2164 (West 2021).
   The federal government’s powers, however, are not gen-
eral but limited and divided. See McCulloch v. Maryland,
4 Wheat. 316, 405 (1819). Not only must the federal gov-
ernment properly invoke a constitutionally enumerated
source of authority to regulate in this area or any other. It
must also act consistently with the Constitution’s separa-
tion of powers. And when it comes to that obligation, this
Court has established at least one firm rule: “We expect
Congress to speak clearly” if it wishes to assign to an exec-
utive agency decisions “of vast economic and political sig-
nificance.” Alabama Assn. of Realtors v. Department of
Health and Human Servs., 594 U. S. ___, ___ (2021) (per cu-
riam) (slip op., at 6) (internal quotation marks omitted). We
sometimes call this the major questions doctrine. Gundy v.
United States, 588 U. S. ___, ___ (2019) (GORSUCH, J., dis-
senting) (slip op., at 20).
   OSHA’s mandate fails that doctrine’s test. The agency
claims the power to force 84 million Americans to receive a
vaccine or undergo regular testing. By any measure, that
is a claim of power to resolve a question of vast national
significance. Yet Congress has nowhere clearly assigned so
much power to OSHA. Approximately two years have
passed since this pandemic began; vaccines have been
                 Cite as: 595 U. S. ____ (2022)            3

                    GORSUCH, J., concurring

available for more than a year. Over that span, Congress
has adopted several major pieces of legislation aimed at
combating COVID–19. E.g., American Rescue Plan Act of
2021, Pub. L. 117–2, 135 Stat. 4. But Congress has chosen
not to afford OSHA—or any federal agency—the authority
to issue a vaccine mandate. Indeed, a majority of the Sen-
ate even voted to disapprove OSHA’s regulation. See S.J.
Res. 29, 117th Cong., 1st Sess. (2021). It seems, too, that
the agency pursued its regulatory initiative only as a legis-
lative “ ‘work-around.’ ” BST Holdings, L.L.C. v. OSHA, 17
F. 4th 604, 612 (CA5 2021). Far less consequential agency
rules have run afoul of the major questions doctrine. E.g.,
MCI Telecommunications Corp. v. American Telephone &
Telegraph Co., 512 U. S. 218, 231 (1994) (eliminating rate-
filing requirement). It is hard to see how this one does not.
   What is OSHA’s reply? It directs us to 29 U. S. C.
§ 655(c)(1). In that statutory subsection, Congress author-
ized OSHA to issue “emergency” regulations upon deter-
mining that “employees are exposed to grave danger from
exposure to substances or agents determined to be toxic or
physically harmful” and “that such emergency standard[s]
[are] necessary to protect employees from such danger[s].”
According to the agency, this provision supplies it with “al-
most unlimited discretion ” to mandate new nationwide
rules in response to the pandemic so long as those rules are
“ reasonably related ” to workplace safety. 86 Fed. Reg.
61402, 61405 (2021) (internal quotation marks omitted).
   The Court rightly applies the major questions doctrine
and concludes that this lone statutory subsection does not
clearly authorize OSHA’s mandate. See ante, at 5–6. Sec-
tion 655(c)(1) was not adopted in response to the pandemic,
but some 50 years ago at the time of OSHA’s creation. Since
then, OSHA has relied on it to issue only comparatively
modest rules addressing dangers uniquely prevalent inside
the workplace, like asbestos and rare chemicals. See In re:
MCP No. 165, 20 F. 4th 264, 276 (CA6 2021) (Sutton, C. J.,
4   NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                         OSHA
                  GORSUCH, J., concurring

dissenting from denial of initial hearing en banc). As the
agency itself explained to a federal court less than two years
ago, the statute does “not authorize OSHA to issue sweep-
ing health standards” that affect workers’ lives outside the
workplace. Brief for Department of Labor, In re: AFL–CIO,
No. 20–1158, pp. 3, 33 (CADC 2020). Yet that is precisely
what the agency seeks to do now—regulate not just what
happens inside the workplace but induce individuals to un-
dertake a medical procedure that affects their lives outside
the workplace. Historically, such matters have been regu-
lated at the state level by authorities who enjoy broader and
more general governmental powers. Meanwhile, at the fed-
eral level, OSHA arguably is not even the agency most as-
sociated with public health regulation. And in the rare in-
stances when Congress has sought to mandate
vaccinations, it has done so expressly. E.g., 8 U. S. C.
§ 1182(a)(1)(A)(ii). We have nothing like that here.
                               *
   Why does the major questions doctrine matter? It en-
sures that the national government’s power to make the
laws that govern us remains where Article I of the Consti-
tution says it belongs—with the people’s elected represent-
atives. If administrative agencies seek to regulate the daily
lives and liberties of millions of Americans, the doctrine
says, they must at least be able to trace that power to a clear
grant of authority from Congress.
   In this respect, the major questions doctrine is closely re-
lated to what is sometimes called the nondelegation doc-
trine. Indeed, for decades courts have cited the nondelega-
tion doctrine as a reason to apply the major questions
doctrine. E.g., Industrial Union Dept., AFL–CIO v. Ameri-
can Petroleum Institute, 448 U. S. 607, 645 (1980) (plurality
opinion). Both are designed to protect the separation of
powers and ensure that any new laws governing the lives of
Americans are subject to the robust democratic processes
the Constitution demands.
                 Cite as: 595 U. S. ____ (2022)           5

                   GORSUCH, J., concurring

   The nondelegation doctrine ensures democratic account-
ability by preventing Congress from intentionally delegat-
ing its legislative powers to unelected officials. Sometimes
lawmakers may be tempted to delegate power to agencies
to “reduc[e] the degree to which they will be held accounta-
ble for unpopular actions.” R. Cass, Delegation Reconsid-
ered: A Delegation Doctrine for the Modern Administrative
State, 40 Harv. J. L. Pub. Pol’y 147, 154 (2017). But the
Constitution imposes some boundaries here. Gundy, 588
U. S., at ___ (GORSUCH, J., dissenting) (slip op., at 1). If
Congress could hand off all its legislative powers to une-
lected agency officials, it “would dash the whole scheme” of
our Constitution and enable intrusions into the private
lives and freedoms of Americans by bare edict rather than
only with the consent of their elected representatives. De-
partment of Transportation v. Association of American Rail-
roads, 575 U. S. 43, 61 (2015) (ALITO, J., concurring); see
also M. McConnell, The President Who Would Not Be King
326–335 (2020); I. Wurman, Nondelegation at the Found-
ing, 130 Yale L. J. 1490, 1502 (2021).
   The major questions doctrine serves a similar function by
guarding against unintentional, oblique, or otherwise un-
likely delegations of the legislative power. Sometimes, Con-
gress passes broadly worded statutes seeking to resolve im-
portant policy questions in a field while leaving an agency
to work out the details of implementation. E.g., King v.
Burwell, 576 U. S. 473, 485–486 (2015). Later, the agency
may seek to exploit some gap, ambiguity, or doubtful ex-
pression in Congress’s statutes to assume responsibilities
far beyond its initial assignment. The major questions doc-
trine guards against this possibility by recognizing that
Congress does not usually “hide elephants in mouseholes.”
Whitman v. American Trucking Assns., Inc., 531 U. S. 457,
468 (2001). In this way, the doctrine is “a vital check on
expansive and aggressive assertions of executive author-
ity.” United States Telecom Assn. v. FCC, 855 F. 3d 381,
6   NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                         OSHA
                  GORSUCH, J., concurring

417 (CADC 2017) (Kavanaugh, J., dissenting from denial of
rehearing en banc); see also N. Richardson, Keeping Big
Cases From Making Bad Law: The Resurgent Major Ques-
tions Doctrine, 49 Conn. L. Rev. 355, 359 (2016).
   Whichever the doctrine, the point is the same. Both serve
to prevent “government by bureaucracy supplanting gov-
ernment by the people.” A. Scalia, A Note on the Benzene
Case, American Enterprise Institute, J. on Govt. & Soc.,
July–Aug. 1980, p. 27. And both hold their lessons for to-
day’s case. On the one hand, OSHA claims the power to
issue a nationwide mandate on a major question but cannot
trace its authority to do so to any clear congressional man-
date. On the other hand, if the statutory subsection the
agency cites really did endow OSHA with the power it as-
serts, that law would likely constitute an unconstitutional
delegation of legislative authority. Under OSHA’s reading,
the law would afford it almost unlimited discretion—and
certainly impose no “specific restrictions” that “meaning-
fully constrai[n ]” the agency. Touby v. United States, 500
U. S. 160, 166–167 (1991). OSHA would become little more
than a “roving commission to inquire into evils and upon
discovery correct them.” A. L. A. Schechter Poultry Corp. v.
United States, 295 U. S. 495, 551 (1935) (Cardozo, J., con-
curring). Either way, the point is the same one Chief Jus-
tice Marshall made in 1825: There are some “important
subjects, which must be entirely regulated by the legisla-
ture itself,” and others “of less interest, in which a general
provision may be made, and power given to [others] to fill
up the details.” Wayman v. Southard, 10 Wheat. 1, 43
(1825). And on no one’s account does this mandate qualify
as some “detail.”
                             *
  The question before us is not how to respond to the pan-
demic, but who holds the power to do so. The answer is
clear: Under the law as it stands today, that power rests
                 Cite as: 595 U. S. ____ (2022)           7

                   GORSUCH, J., concurring

with the States and Congress, not OSHA. In saying this
much, we do not impugn the intentions behind the agency’s
mandate. Instead, we only discharge our duty to enforce
the law’s demands when it comes to the question who may
govern the lives of 84 million Americans. Respecting those
demands may be trying in times of stress. But if this Court
were to abide them only in more tranquil conditions, decla-
rations of emergencies would never end and the liberties
our Constitution’s separation of powers seeks to preserve
would amount to little.
                  Cite as: 595 U. S. ____ (2022)            1

                     BREYER,, and
         BREYER, SOTOMAYOR    J., dissenting
                                   KAGAN, JJ., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                    Nos. 21A244 and 21A247
                          _________________


    NATIONAL FEDERATION OF INDEPENDENT
          BUSINESS, ET AL., APPLICANTS
21A244                 v.
 DEPARTMENT OF LABOR, OCCUPATIONAL SAFETY
       AND HEALTH ADMINISTRATION, ET AL.

            OHIO, ET AL., APPLICANTS
21A247                  v.
 DEPARTMENT OF LABOR, OCCUPATIONAL SAFETY
       AND HEALTH ADMINISTRATION, ET AL.
                ON APPLICATIONS FOR STAYS
                       [January 13, 2022]

  JUSTICE BREYER, JUSTICE SOTOMAYOR, and JUSTICE
KAGAN, dissenting.
  Every day, COVID–19 poses grave dangers to the citizens
of this country—and particularly, to its workers. The dis-
ease has by now killed almost 1 million Americans and hos-
pitalized almost 4 million. It spreads by person-to-person
contact in confined indoor spaces, so causes harm in nearly
all workplace environments. And in those environments,
more than any others, individuals have little control, and
therefore little capacity to mitigate risk. COVID–19, in
short, is a menace in work settings. The proof is all around
us: Since the disease’s onset, most Americans have seen
their workplaces transformed.
  So the administrative agency charged with ensuring
health and safety in workplaces did what Congress com-
manded it to: It took action to address COVID–19’s contin-
uing threat in those spaces. The Occupational Safety and
2   NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                            OSHA
                     BREYER,, and
         BREYER, SOTOMAYOR    J., dissenting
                                   KAGAN, JJ., dissenting

Health Administration (OSHA) issued an emergency tem-
porary standard (Standard), requiring either vaccination or
masking and testing, to protect American workers. The
Standard falls within the core of the agency’s mission: to
“protect employees” from “grave danger” that comes from
“new hazards” or exposure to harmful agents. 29 U. S. C.
§655(c)(1). OSHA estimates—and there is no ground for
disputing—that the Standard will save over 6,500 lives and
prevent over 250,000 hospitalizations in six months’ time.
86 Fed. Reg. 61408 (2021).
  Yet today the Court issues a stay that prevents the
Standard from taking effect. In our view, the Court’s order
seriously misapplies the applicable legal standards. And in
so doing, it stymies the Federal Government’s ability to
counter the unparalleled threat that COVID–19 poses to
our Nation’s workers. Acting outside of its competence and
without legal basis, the Court displaces the judgments of
the Government officials given the responsibility to respond
to workplace health emergencies. We respectfully dissent.
                              I
   In 1970, Congress enacted the Occupational Safety and
Health Act (Act) “to assure so far as possible every working
man and woman in the Nation safe and healthful working
conditions and to preserve our human resources,” including
“by developing innovative methods, techniques, and ap-
proaches for dealing with occupational safety and health
problems.” 29 U. S. C. §§651(b), (b)(5). To that end, the Act
empowers OSHA to issue “mandatory occupational safety
and health standards applicable to businesses affecting in-
terstate commerce.” §651(b)(3). Still more, the Act requires
OSHA to issue “an emergency temporary standard to take
immediate effect upon publication in the Federal Register
if [the agency] determines (A) that employees are exposed
to grave danger from exposure to substances or agents de-
                  Cite as: 595 U. S. ____ (2022)             3

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

termined to be toxic or physically harmful or from new haz-
ards, and (B) that such emergency standard is necessary to
protect employees from such danger.” §655(c)(1).
  Acting under that statutory command, OSHA promul-
gated the emergency temporary standard at issue here.
The Standard obligates employers with at least 100 employ-
ees to require that an employee either (1) be vaccinated
against COVID–19 or (2) take a weekly COVID–19 test and
wear a mask at work. 86 Fed. Reg. 61551–61553. The
Standard thus encourages vaccination, but permits employ-
ers to adopt a masking-or-testing policy instead. (The ma-
jority obscures this choice by insistently calling the policy a
“vaccine mandate.” Ante, at 1, 4, 7, 8.) Further, the Stand-
ard does not apply in a variety of settings. It exempts em-
ployees who are at a reduced risk of infection because they
work from home, alone, or outdoors. See 86 Fed. Reg.
61551. It makes exceptions based on religious objections or
medical necessity. See id., at 61552. And the Standard
does not constrain any employer able to show that its “con-
ditions, practices, means, methods, operations, or pro-
cesses” make its workplace equivalently “safe and health-
ful.” 29 U. S. C. §655(d). Consistent with statutory
requirements, the Standard lasts only six months. See
§655(c)(3).
  Multiple lawsuits challenging the Standard were filed in
the Federal Courts of Appeals. The applicants asked the
courts to stay the Standard’s implementation while their
legal challenges were pending. The lawsuits were consoli-
dated in the Court of Appeals for the Sixth Circuit. See 28
U. S. C. §2112(a)(3). That court dissolved a stay previously
entered, thus allowing the Standard to take effect. See
In re MCP No. 165, 2021 WL 5989357, ___ F. 4th ___ (2021).
The applicants now ask this Court to stay the Standard for
the duration of the litigation. Today, the Court grants that
request, contravening clear legal principles and itself caus-
ing grave danger to the Nation’s workforce.
4   NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                            OSHA
                     BREYER,, and
         BREYER, SOTOMAYOR    J., dissenting
                                   KAGAN, JJ., dissenting

                               II
   The legal standard governing a request for relief pending
appellate review is settled. To obtain that relief, the appli-
cants must show: (1) that their “claims are likely to pre-
vail,” (2) “that denying them relief would lead to irreparable
injury,” and (3) “that granting relief would not harm the
public interest.” Roman Catholic Diocese of Brooklyn v.
Cuomo, 592 U. S. ___, ___ (2020) (per curiam) (slip op., at
2). Moreover, because the applicants seek judicial interven-
tion that the Sixth Circuit withheld below, this Court
should not issue relief unless the applicants can establish
that their entitlement to relief is “indisputably clear.”
South Bay United Pentecostal Church v. Newsom, 590 U. S.
___, ___ (2020) (ROBERTS, C. J., concurring in denial of ap-
plication for injunctive relief ) (slip op., at 2) (internal quo-
tation marks omitted). None of these requirements is met
here.
                            III
                             A
  The applicants are not “likely to prevail” under any
proper view of the law. OSHA’s rule perfectly fits the lan-
guage of the applicable statutory provision. Once again,
that provision commands—not just enables, but com-
mands—OSHA to issue an emergency temporary standard
whenever it determines “(A) that employees are exposed to
grave danger from exposure to substances or agents deter-
mined to be toxic or physically harmful or from new haz-
ards, and (B) that such emergency standard is necessary to
protect employees from such danger.”            29 U. S. C.
§655(c)(1). Each and every part of that provision demands
that, in the circumstances here, OSHA act to prevent work-
place harm.
  The virus that causes COVID–19 is a “new hazard” as
well as a “physically harmful” “agent.” Merriam-Webster’s
Collegiate Dictionary 572 (11th ed. 2005) (defining “hazard”
                  Cite as: 595 U. S. ____ (2022)            5

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

as a “source of danger”); id., at 24 (defining “agent” as a
“chemically, physically, or biologically active principle”);
id., at 1397 (defining “virus” as “the causative agent of an
infectious disease”).
   The virus also poses a “grave danger” to millions of em-
ployees. As of the time OSHA promulgated its rule, more
than 725,000 Americans had died of COVID–19 and mil-
lions more had been hospitalized. See 86 Fed. Reg. 61408,
61424; see also CDC, COVID Data Tracker Weekly Review:
Interpretive Summary for Nov. 5, 2021 (Jan. 12, 2022),
https://cdc.gov/coronavirus/2019–ncov/covid-data/covidview/
past-reports/11052021.html. Since then, the disease has
continued to work its tragic toll. In the last week alone, it
has caused, or helped to cause, more than 11,000 new deaths.
See CDC, COVID Data Tracker (Jan. 12, 2022), https://
covid.cdc.gov/covid-data-tracker/#cases_deathsinlast7days.
And because the disease spreads in shared indoor spaces, it
presents heightened dangers in most workplaces. See 86
Fed. Reg. 61411, 61424.
   Finally, the Standard is “necessary” to address the dan-
ger of COVID–19. OSHA based its rule, requiring either
testing and masking or vaccination, on a host of studies and
government reports showing why those measures were of
unparalleled use in limiting the threat of COVID–19 in
most workplaces. The agency showed, in meticulous detail,
that close contact between infected and uninfected individ-
uals spreads the disease; that “[t]he science of transmission
does not vary by industry or by type of workplace”; that test-
ing, mask wearing, and vaccination are highly effective—
indeed, essential—tools for reducing the risk of transmis-
sion, hospitalization, and death; and that unvaccinated em-
ployees of all ages face a substantially increased risk from
COVID–19 as compared to their vaccinated peers. Id., at
61403, 61411–61412, 61417–61419, 61433–61435, 61438–
61439. In short, OSHA showed that no lesser policy would
prevent as much death and injury from COVID–19 as the
6   NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                            OSHA
                     BREYER,, and
         BREYER, SOTOMAYOR    J., dissenting
                                   KAGAN, JJ., dissenting

Standard would.
  OSHA’s determinations are “conclusive if supported by
substantial evidence.” 29 U. S. C. §655(f ). Judicial review
under that test is deferential, as it should be. OSHA em-
ploys, in both its enforcement and health divisions, numer-
ous scientists, doctors, and other experts in public health,
especially as it relates to work environments. Their deci-
sions, we have explained, should stand so long as they are
supported by “ ‘such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.’ ” Amer-
ican Textile Mfrs. Institute, Inc. v. Donovan, 452 U. S. 490,
522 (1981) (quoting Universal Camera Corp. v. NLRB, 340
U. S. 474, 477 (1951)). Given the extensive evidence in the
record supporting OSHA’s determinations about the risk of
COVID–19 and the efficacy of masking, testing, and vac-
cination, a court could not conclude that the Standard fails
substantial-evidence review.
                              B
   The Court does not dispute that the statutory terms just
discussed, read in the ordinary way, authorize this Stand-
ard. In other words, the majority does not contest that
COVID–19 is a “new hazard” and “physically harmful
agent”; that it poses a “grave danger” to employees; or that
a testing and masking or vaccination policy is “necessary”
to prevent those harms. Instead, the majority claims that
the Act does not “plainly authorize[ ]” the Standard because
it gives OSHA the power to “set workplace safety stand-
ards” and COVID–19 exists both inside and outside the
workplace. Ante, at 6. In other words, the Court argues
that OSHA cannot keep workplaces safe from COVID–19
because the agency (as it readily acknowledges) has no
power to address the disease outside the work setting.
   But nothing in the Act’s text supports the majority’s lim-
itation on OSHA’s regulatory authority. Of course, the ma-
                  Cite as: 595 U. S. ____ (2022)            7

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

jority is correct that OSHA is not a roving public health reg-
ulator, see ante, at 6–7: It has power only to protect employ-
ees from workplace hazards. But as just explained, that is
exactly what the Standard does. See supra, at 5–6. And
the Act requires nothing more: Contra the majority, it is in-
different to whether a hazard in the workplace is also found
elsewhere. The statute generally charges OSHA with “as-
sur[ing] so far as possible . . . safe and healthful working
conditions.” 29 U. S. C. §651(b). That provision authorizes
regulation to protect employees from all hazards present in
the workplace—or, at least, all hazards in part created by
conditions there. It does not matter whether those hazards
also exist beyond the workplace walls. The same is true of
the provision at issue here demanding the issuance of tem-
porary emergency standards. Once again, that provision
kicks in when employees are exposed in the workplace to
“new hazards” or “substances or agents” determined to be
“physically harmful.” §655(c)(1). The statute does not re-
quire that employees are exposed to those dangers only
while on the workplace clock. And that should settle the
matter. When Congress “enact[s] expansive language offer-
ing no indication whatever that the statute limits what [an
agency] can” do, the Court cannot “impos[e] limits on an
agency’s discretion that are not supported by the text.” Lit-
tle Sisters of the Poor Saints Peter and Paul Home v. Penn-
sylvania, 591 U. S. ___, ___ (2020) (slip op., at 16) (altera-
tion and internal quotation marks omitted). That is what
the majority today does—impose a limit found no place in
the governing statute.
   Consistent with Congress’s directives, OSHA has long
regulated risks that arise both inside and outside of the
workplace. For example, OSHA has issued, and applied to
nearly all workplaces, rules combating risks of fire, faulty
electrical installations, and inadequate emergency exits—
even though the dangers prevented by those rules arise not
8   NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                            OSHA
                     BREYER,, and
         BREYER, SOTOMAYOR    J., dissenting
                                   KAGAN, JJ., dissenting

only in workplaces but in many physical facilities (e.g., sta-
diums, schools, hotels, even homes). See 29 CFR §1910.155
(2020) (fire); §§1910.302–1910.308 (electrical installations);
§§1910.34–1910.39 (exit routes). Similarly, OSHA has reg-
ulated to reduce risks from excessive noise and unsafe
drinking water—again, risks hardly confined to the work-
place. See §1910.95 (noise); §1910.141 (water). A biological
hazard—here, the virus causing COVID–19—is no differ-
ent. Indeed, Congress just last year made this clear. It ap-
propriated $100 million for OSHA “to carry out COVID–19
related worker protection activities” in work environments
of all kinds. American Rescue Plan Act of 2021, Pub. L.
117–2, 135 Stat. 30. That legislation refutes the majority’s
view that workplace exposure to COVID–19 is somehow not
a workplace hazard. Congress knew—and Congress said—
that OSHA’s responsibility to mitigate the harms of
COVID–19 in the typical workplace do not diminish just be-
cause the disease also endangers people in other settings.
   That is especially so because—as OSHA amply estab-
lished—COVID–19 poses special risks in most workplaces,
across the country and across industries. See 86 Fed. Reg.
61424 (“The likelihood of transmission can be exacerbated
by common characteristics of many workplaces”). The ma-
jority ignores these findings, but they provide more-than-
ample support for the Standard. OSHA determined that
the virus causing COVID–19 is “readily transmissible in
workplaces because they are areas where multiple people
come into contact with one another, often for extended pe-
riods of time.” Id., at 61411. In other words, COVID–19
spreads more widely in workplaces than in other venues be-
cause more people spend more time together there. And
critically, employees usually have little or no control in
those settings. “[D]uring the workday,” OSHA explained,
“workers may have little ability to limit contact with
coworkers, clients, members of the public, patients, and
                  Cite as: 595 U. S. ____ (2022)            9

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

others, any one of whom could represent a source of expo-
sure to” the virus. Id., at 61408. The agency backed up its
conclusions with hundreds of reports of workplace COVID–
19 outbreaks—not just in cheek-by-jowl settings like fac-
tory assembly lines, but in retail stores, restaurants, medi-
cal facilities, construction areas, and standard offices. Id.,
at 61412–61416. But still, OSHA took care to tailor the
Standard. Where it could exempt work settings without ex-
posing employees to grave danger, it did so. See id., at
61419–61420; supra, at 3. In sum, the agency did just what
the Act told it to: It protected employees from a grave dan-
ger posed by a new virus as and where needed, and went no
further. The majority, in overturning that action, substi-
tutes judicial diktat for reasoned policymaking.
   The result of its ruling is squarely at odds with the stat-
utory scheme. As shown earlier, the Act’s explicit terms au-
thorize the Standard. See supra, at 4–6. Once again,
OSHA must issue an emergency standard in response to
new hazards in the workplace that expose employees to
“grave danger.” §655(c)(1); see supra, at 2–4. The entire
point of that provision is to enable OSHA to deal with emer-
gencies—to put into effect the new measures needed to cope
with new workplace conditions. The enacting Congress of
course did not tell the agency to issue this Standard in re-
sponse to this COVID–19 pandemic—because that Con-
gress could not predict the future. But that Congress did
indeed want OSHA to have the tools needed to confront
emerging dangers (including contagious diseases) in the
workplace. We know that, first and foremost, from the
breadth of the authority Congress granted to OSHA. And
we know that because of how OSHA has used that authority
from the statute’s beginnings—in ways not dissimilar to the
action here. OSHA has often issued rules applying to all or
nearly all workplaces in the Nation, affecting at once many
tens of millions of employees. See, e.g., 29 CFR §1910.141.
It has previously regulated infectious disease, including by
10 NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                           OSHA
                    BREYER,, and
        BREYER, SOTOMAYOR    J., dissenting
                                  KAGAN, JJ., dissenting

facilitating vaccinations. See §1910.1030(f ). And it has in
other contexts required medical examinations and face cov-
erings for employees. See §§1910.120(q)(9)(i), 1910.134. In
line with those prior actions, the Standard here requires
employers to ensure testing and masking if they do not de-
mand vaccination. Nothing about that measure is so out-
of-the-ordinary as to demand a judicially created exception
from Congress’s command that OSHA protect employees
from grave workplace harms.
   If OSHA’s Standard is far-reaching—applying to many
millions of American workers—it no more than reflects the
scope of the crisis. The Standard responds to a workplace
health emergency unprecedented in the agency’s history: an
infectious disease that has already killed hundreds of thou-
sands and sickened millions; that is most easily transmit-
ted in the shared indoor spaces that are the hallmark of
American working life; and that spreads mostly without re-
gard to differences in occupation or industry. Over the past
two years, COVID–19 has affected—indeed, transformed—
virtually every workforce and workplace in the Nation. Em-
ployers and employees alike have recognized and responded
to the special risks of transmission in work environments.
It is perverse, given these circumstances, to read the Act’s
grant of emergency powers in the way the majority does—
as constraining OSHA from addressing one of the gravest
workplace hazards in the agency’s history. The Standard
protects untold numbers of employees from a danger espe-
cially prevalent in workplace conditions. It lies at the core
of OSHA’s authority. It is part of what the agency was built
for.
                             IV
   Even if the merits were a close question—which they are
not—the Court would badly err by issuing this stay. That
is because a court may not issue a stay unless the balance
of harms and the public interest support the action. See
                 Cite as: 595 U. S. ____ (2022)           11

         BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

Trump v. International Refugee Assistance Project, 582
U. S. ___, ___ (2017) (per curiam) (slip op., at 10) (“Before
issuing a stay, it is ultimately necessary to balance the eq-
uities—to explore the relative harms” and “the interests of
the public at large” (alterations and internal quotation
marks omitted)); supra, at 4. Here, they do not. The lives
and health of the Nation’s workers are at stake. And the
majority deprives the Government of a measure it needs to
keep them safe.
  Consider first the economic harms asserted in support of
a stay. The employers principally argue that the Standard
will disrupt their businesses by prompting hundreds of
thousands of employees to leave their jobs. But OSHA ex-
pressly considered that claim, and found it exaggerated.
According to OSHA, employers that have implemented vac-
cine mandates have found that far fewer employees actu-
ally quit their jobs than threaten to do so. See 86 Fed. Reg.
61474–61475. And of course, the Standard does not impose
a vaccine mandate; it allows employers to require only
masking and testing instead. See supra, at 3. In addition,
OSHA noted that the Standard would provide employers
with some countervailing economic benefits. Many employ-
ees, the agency showed, would be more likely to stay at or
apply to an employer complying with the Standard’s safety
precautions. See 86 Fed. Reg. 61474. And employers would
see far fewer work days lost from members of their work-
forces calling in sick. See id., at 61473–61474. All those
conclusions are reasonable, and entitled to deference.
  More fundamentally, the public interest here—the inter-
est in protecting workers from disease and death—over-
whelms the employers’ alleged costs. As we have said,
OSHA estimated that in six months the emergency stand-
ard would save over 6,500 lives and prevent over 250,000
hospitalizations. See id., at 61408. Tragically, those esti-
mates may prove too conservative. Since OSHA issued the
Standard, the number of daily new COVID–19 cases has
12 NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                           OSHA
                    BREYER,, and
        BREYER, SOTOMAYOR    J., dissenting
                                  KAGAN, JJ., dissenting

risen tenfold. See CDC, COVID Data Tracker (Jan. 12,
2022), https://covid.cdc.gov/covid-data-tracker/#trends_
dailycases (reporting a 7-day average of 71,453 new daily
cases on Nov. 5, 2021, and 751,125 on Jan. 10, 2022). And
the number of hospitalizations has quadrupled, to a level
not seen since the pandemic’s previous peak. CDC, COVID
Data Tracker (Jan. 12, 2022), https://covid.cdc.gov/covid-
data-tracker/#new-hospital-admissions (reporting a 7-day
average of 5,050 new daily hospital admissions on Nov. 5,
2021, and 20,269 on Jan. 10, 2022). And as long as the pan-
demic continues, so too does the risk that mutations will
produce yet more variants—just as OSHA predicted before
the rise of Omicron. See 86 Fed. Reg. 61409 (warning that
high transmission and insufficient vaccination rates could
“foster the development of new variants that could be simi-
larly, or even more, disruptive” than those then existing).
Far from diminishing, the need for broadly applicable work-
place protections remains strong, for all the many reasons
OSHA gave. See id., at 61407–61419, 61424, 61429–61439,
61445–61447.
   These considerations weigh decisively against issuing a
stay. This Court should decline to exercise its equitable dis-
cretion in a way that will—as this stay will—imperil the
lives of thousands of American workers and the health of
many more.
                       *     *     *
  Underlying everything else in this dispute is a single,
simple question: Who decides how much protection, and of
what kind, American workers need from COVID–19? An
agency with expertise in workplace health and safety, act-
ing as Congress and the President authorized? Or a court,
lacking any knowledge of how to safeguard workplaces, and
insulated from responsibility for any damage it causes?
  Here, an agency charged by Congress with safeguarding
employees from workplace dangers has decided that action
                  Cite as: 595 U. S. ____ (2022)           13

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

is needed. The agency has thoroughly evaluated the risks
that the disease poses to workers across all sectors of the
economy. It has considered the extent to which various pol-
icies will mitigate those risks, and the costs those policies
will entail. It has landed on an approach that encourages
vaccination, but allows employers to use masking and test-
ing instead. It has meticulously explained why it has
reached its conclusions. And in doing all this, it has acted
within the four corners of its statutory authorization—or
actually here, its statutory mandate. OSHA, that is, has
responded in the way necessary to alleviate the “grave dan-
ger” that workplace exposure to the “new hazard[ ]” of
COVID–19 poses to employees across the Nation. 29
U. S. C. §655(c)(1). The agency’s Standard is informed by a
half century of experience and expertise in handling work-
place health and safety issues. The Standard also has the
virtue of political accountability, for OSHA is responsible to
the President, and the President is responsible to—and can
be held to account by—the American public.
   And then, there is this Court. Its Members are elected
by, and accountable to, no one. And we “lack[] the back-
ground, competence, and expertise to assess” workplace
health and safety issues. South Bay United Pentecostal
Church, 590 U. S., at ___ (opinion of ROBERTS, C. J.) (slip
op., at 2). When we are wise, we know enough to defer on
matters like this one. When we are wise, we know not to
displace the judgments of experts, acting within the sphere
Congress marked out and under Presidential control, to
deal with emergency conditions. Today, we are not wise. In
the face of a still-raging pandemic, this Court tells the
agency charged with protecting worker safety that it may
not do so in all the workplaces needed. As disease and
death continue to mount, this Court tells the agency that it
cannot respond in the most effective way possible. Without
legal basis, the Court usurps a decision that rightfully be-
longs to others. It undercuts the capacity of the responsible
14 NATIONAL FEDERATION OF INDEPENDENT BUSINESS v.
                           OSHA
                    BREYER,, and
        BREYER, SOTOMAYOR    J., dissenting
                                  KAGAN, JJ., dissenting

federal officials, acting well within the scope of their au-
thority, to protect American workers from grave danger.